DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This status is based on the claim to foreign priority to priority applications 13/460595, filed on 4/30/2012, and 61/480885, filed on 4/29/2021.  However, the Examiner believes that there is no support for the features (1) of “an aperture mask positioned in close proximity to a focal plane between the first and second stages” of original claim 1; (2) “an aperture mask positioned in close proximity to a focal plane between the first and second stages” of original claim 18; and (3) ”positioning the ocular tissue with respect to the first electromagnetic radiation using at least one three-dimensional facial recognition technique”  of original claim 21 of the present application in the priority application 13/460595.  MPEP 2159.02 provides:
If there is ever even a single claim to a claimed invention in the application having an effective filing date on or after March 16, 2013, AIA  35 U.S.C. 102 and 103 apply in determining the patentability of every claimed invention in the application. This is the situation even if the remaining claimed inventions all have an effective filing date before March 16, 2013, and even if the claim to a claimed invention having an effective filing date on or after March 16, 2013, is canceled.
In view of the above, it is believed that the present application should be examined under the first inventor to file provisions of the AIA .  If the Applicant disagrees with this analysis, the Examiner respectfully requests that the Applicant provide reasons why the application should continue to be examined under the pre-AIA  first to invent provisions.  According to MPEP 2159.02, simply amending claims 1, 18, and 21 and/or cancelling claim 1, 18, and 21 will not be sufficient grounds for maintaining the pre-AIA  status of the application. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 10-17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0323056 (Yun ‘056)(previously cited), in view of U.S. Patent Application Publication No. 2009/0273777 (Yun ‘777)(previously cited), and further in view of U.S. Patent No. 6,681,067 (Kersey)(previously cited), and further in view of the article “Microoptics Design Technique and its Application to Optical Devices for DWDM” (Yoshihiro)(previously cited).
Yun ‘056 teaches a radiation source configured to provide a first electromagnetic radiation (the laser - FIG. 9 of Yun ‘056) to ocular tissue (the ocular tissue of Yun ‘056; paragraphs 0092-0093 of Yun ‘056; FIGS. 9 and16A-16C of Yun ‘056) and, wherein the first electromagnetic radiation is configured to interact with an acoustic wave in the in vivo biological tissue to produce a second electromagnetic radiation that is different from the first electromagnetic radiation (paragraphs 0082-0092 of Yun ‘056); and an imaging system including a spectrometer (the spectrometer – FIG. 9 of Yun ‘056) configured to receive the second electromagnetic radiation and measure a spectral characteristic of the in vivo biological tissue.
Yun ‘056 teaches that the spectrometer can have a spectral extinction efficiency of “about 59 dB” (paragraph 0091 of Yun ‘056).  Yun ‘056 further discloses the “improving the extinction of the spectrometer greatly reduces the problem arising from the backscattered light, thereby allowing for more efficient collection procedures” (paragraph 0074 of Yun ‘056).  Yun ‘777 discloses that the extinction may be improved up to 80 dB by using a triple VIPA spectrometer (paragraph 0082 of Yun ‘777).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the triple VIPA spectrometer of Yun ‘777 in the assembly of Yun ‘056 so as to reduce the problem arising from the backscattered light, thereby allowing for more efficient collection procedures.
The combination does not teach an apodization filter or an apodized etalon.  Kersey teaches that, to achieve a specific grating profile, the grating strength can be apodized so as to eliminate sidelobes, which may cause problems in many grating applications (col. 1, lines 19-42 of Kersey).  Kersey discloses apodization mechanisms (cols. 2 and 4 and FIGS. 6 and 8 of Kersey).  It would have been obvious to one of ordinary skill in the art at the time of invention to use one of the apodization mechanisms of Kersey in the combination so as to eliminate sidelobes, which may cause problems in many grating applications.  Yoshihiro teaches that a Gaussian distribution is used to suppress side lobes in apodization (page 17 of Yoshihiro).1  It would have been obvious to one of ordinary skill in the art at the time of invention to use a Gaussian distribution for the apodization of the combination since a type of apodization is required and Yoshihiro teaches one such type of apodization.  
The combination also teaches the use of aperture masks placed between units and before the detector in filtering arrangements so as to block stray light or attenuate specific frequency components (paragraphs 0073-0075 of Yun ‘056; paragraphs 0003, 0007, and 0059 of Yun ‘777).  It would have been obvious to one of ordinary skill in the art at the time of invention to include aperture masks in the combination so as to block stray light or attenuate specific frequency components.
The placements of the stages, aperture masks, and the apodization mechanisms would depend upon the nature, the strength, and the desired transmission and detection characteristics of the second electromagnetic radiation, the amount of stray light, and the desired frequency components to be detected.  For example, paragraph 0073 of Yun ‘056 and paragraphs 0007 and 0059 of Yun ‘777 indicates that aperture masks can be placed between stages and before the detector, which provide starting points for the optimization.  Therefore, the placements of the stages, aperture masks, and the apodization mechanisms relative to each other are results-effective variables that would have been optimized through routine experimentation based on the desired transmission and detection characteristics of the second electromagnetic and the desired frequency components to be detected in view of the nature and strength of the second electromagnetic radiation and the amount of stray light.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the placements of the stages, aperture masks, and the apodization mechanisms relative to each other so as to obtain the desired transmission and detection characteristics of the second electromagnetic and the desired frequency components to be detected in view of the nature and strength of the second electromagnetic radiation and the amount of stray light.
Alternatively and/or additionally, one of ordinary skill in the art would have been motivated to operate the combination in the most efficient way possible.  With this motivation, it would be a matter of determining the operational parameters to provide the most efficient operation.  Yun ‘777 (extinction improvement) and Kersey (apodization mechanisms) disclose operational parameters that would provide one of ordinary skill in the art guidance as to how the most efficient operation could be achieved in conjunction with optimization through routine experimentation.  As such, one of ordinary skill in the art would look to the teachings of Yun’777 and Kersey so as to use them as a starting point in an optimization program to lead to the most efficient operation.  Alternatively and/or additionally, Yun ‘777 (extinction improvement) and Kersey (apodization mechanisms) disclose operational parameters for systems analogous to that in Yun ‘056, and it is simple substitution of one known operation parameter for another to obtain predictable results. 
With respect to claim 1, the combination teaches or suggests a system for rapid spectroscopic analysis of an ocular tissue comprising: 
a radiation source (the laser - FIG. 9 of Yun ‘056) configured to provide a first electromagnetic radiation to the ocular tissue (the ocular tissue of Yun ‘056; paragraphs 0092-0093 of Yun ‘056), wherein the first electromagnetic radiation is configured to interact with an acoustic wave in the ocular tissue to produce a second electromagnetic radiation that is different from the first electromagnetic radiation (paragraphs 0082-0093 of Yun ‘056); and
an imaging system including one or more circuits and a spectrometer (the spectrometer – FIG. 9 of Yun ‘056), the spectrometer comprising: 
a first stage positioned to receive at least a portion of the second electromagnetic radiation (the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777),
a second stage positioned to receive at least a portion of the second electromagnetic radiation from the first stage (the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777),
an aperture mask positioned between the first and second stages and configured to block at least a portion of an intensity profile of the second electromagnetic radiation, the blocked portion including a subset of spectral components of a resolved spectral pattern (the above 103 analysis; the aperture masks of the combination; paragraphs 0073-0075 of Yun ‘056; paragraphs 0003, 0007, and 0059 of Yun ‘777), 
a first filter positioned between the first stage and the aperture mask and configured to round a shape of the intensity profile of the second electromagnetic radiation as a function of spatial distance transverse to a propagation direction of the second electromagnetic radiation (the above 103 analysis; the apodization mechanisms of Kersey with the Gaussian distribution suggested by Yoshihiro); and
wherein the spectrometer is configured to collect light for acquiring a spectrum of the second electromagnetic radiation using a light collection duration short enough to acquire the spectrum in less than 1 second (the spectrometer arrangement as described in the above 103 analysis has all the components that make this acquiring time possible; paragraphs 0074 and 0091 of Yun ‘056; the extinction improvement of Yun ‘777; the apodization mechanisms of Kersey with the Gaussian distribution suggested by Yoshihiro).
With respect to claim 2, the combination teaches or suggests that each of the stages of the spectrometer comprise a virtually imaged phased array (VIPA) etalon that is configured to disperse the spectrum of the second electromagnetic radiation, and the VIPA etalons being cascaded with an orientation of each VIPA etalon corresponding to a spectral dispersion axis associated with an adjacent VIPA etalon (the above 103 analysis; paragraphs 0071, 0074, and 0082-0092 and FIGS. 4 and 9 of Yun ‘056; paragraphs 0082 and 0059 of Yun ‘777; the extinction improvement of Yun ‘777; the apodization mechanisms of Kersey with the Gaussian distribution suggested by Yoshihiro).
With respect to claim 3, the combination teaches or suggests a second filter and a detector, and wherein the second filter is positioned between the second stage and the detector and configured to round the shape of the intensity profile of the second electromagnetic radiation as a function of another spatial distance transverse to a propagation direction of the second electromagnetic radiation (the above 103 analysis; paragraphs 0071, 0074, and 0082-0092 and FIGS. 4 and 9 of Yun ‘056; paragraphs 0082 and 0059 of Yun ‘777; the extinction improvement of Yun ‘777; the apodization mechanisms of Kersey with the Gaussian distribution suggested by Yoshihiro).
With respect to claim 4, the combination teaches or suggests that the one or more circuits of the imaging system are configured to use the spectrum to determine a frequency difference between the first electromagnetic radiation and the second electromagnetic radiation, wherein the frequency difference is associated with a propagation speed of the acoustic wave, and wherein the frequency difference is in a range of 2 to 20 GHz (abstract; paragraph 0012 of Yun ‘056).  With respect to the frequency difference being in a range of 2 to 20 GHz, paragraph 0012 of Yun ‘056 teaches that the difference can be between about -100 GHz and +100 GHz.  These two ranges overlap.  MPEP 2144.05 provides, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
With respect to claim 5, the combination teaches or suggests that the one or more circuits of the imaging system are configured to produce at least one image or a spatially-resolved map of the ocular tissue using at least one parameter associated with the frequency difference (paragraphs 0009, 0059-0060, 0083, 0086, 0090, and 0092; FIGS. 10A-10C, 14B-14C, and 16 of Yun ‘056).
With respect to claim 6, the combination teaches or suggests that the one or more circuits of the imaging system are further configured to use the spectrum to determine at least one of maximum, average, or rate of variation of the frequency difference.  In particular, Yun ‘056 discloses that the retrieved information can relate to bio-mechanical properties of the sample that include but are not limited to a complex modulus of the sample, which is a spatial average (paragraph 0016 of Yun ‘056).
With respect to claim 7, the combination teaches or suggests that the spectrometer is configured to acquire the spectrum in less than 0.1 seconds (the spectrometer arrangement as described in the above 103 analysis has all the components that make this acquiring time possible; the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777; the apodization mechanisms of Kersey with the Gaussian distribution suggested by Yoshihiro; the extinction improvement of Yun ‘777).
With respect to claim 10, the combination teaches or suggests that the spectrometer includes a third stage positioned to receive at least a portion of the second electromagnetic radiation from the second stage, and wherein the spectrometer includes a second aperture mask positioned between the second and third stages and configured to block a further portion of the intensity profile of the second electromagnetic radiation (the above 103 analysis).
With respect to claim 11, the combination teaches or suggests a method for rapid spectroscopic analysis of an ocular tissue comprising:
providing a first electromagnetic radiation to an ocular tissue to interact with an acoustic wave in the ocular tissue (paragraphs 0082-0093 of Yun ‘056), wherein a second electromagnetic radiation different from the first electromagnetic radiation is produced based on the interaction (paragraph 0082-0093 of Yun ‘056);
receiving the second electromagnetic radiation (paragraph 0082-0092 of Yun ‘056); 
determining a spectrum of the second electromagnetic radiation using a spectrometer (using the spectrometer – FIG. 9 of Yun ‘056) that comprises: 
a first stage positioned to receive at least a portion of the second electromagnetic radiation(the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777), 
a second stage positioned to receive at least a portion of the second electromagnetic radiation from the first stage (the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777), 
an aperture mask positioned between the first and second stages and configured to block at least a portion of an intensity profile of the second electromagnetic radiation, the blocked portion including a subset of spectral components of a resolved spectral pattern (the above 103 analysis; the aperture masks of the combination; paragraphs 0073-0075 of Yun ‘056; paragraphs 0003, 0007, and 0059 of Yun ‘777), and 
a first filter positioned between the first stage and the aperture mask and configured to round a shape of the intensity profile of the second electromagnetic radiation as a function of spatial distance transverse to a propagation direction of the second electromagnetic radiation (the above 103 analysis; the apodization mechanisms of Kersey with the Gaussian distribution suggested by Yoshihiro),
wherein the spectrometer is configured to collect light for acquiring the spectrum of the second electromagnetic radiation using a light collection duration short enough to acquire the spectrum in less than 1 second (the spectrometer arrangement as described in the above 103 analysis has all the components that make this acquiring time possible; the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777; the apodization mechanisms of Kersey with the Gaussian distribution suggested by Yoshihiro; the extinction improvement of Yun ‘777).
With respect to claim 12, the combination teaches or suggests that each of the stages of the spectrometer comprise a virtually imaged phased array (VIPA) etalon that is configured to disperse the spectrum of the second electromagnetic radiation, and the VIPA etalons being cascaded with an orientation of each VIPA etalon corresponding to a spectral dispersion axis associated with an adjacent VIPA etalon (the above 103 analysis; paragraphs 0071, 0074, and 0082-0092 and FIGS. 4 and 9 of Yun ‘056; paragraphs 0082 and 0059 of Yun ‘777; the extinction improvement of Yun ‘777; the apodization mechanisms of Kersey with the Gaussian distribution suggested by Yoshihiro).
With respect to claim 13, the combination teaches or suggests that the spectrometer further comprises a second filter and a detector, and wherein the second filter is positioned between the second stage and the detector and configured to round the shape of the intensity profile of the second electromagnetic radiation as a function of another spatial distance transverse to a propagation direction of the second electromagnetic radiation (the above 103 analysis; paragraphs 0071, 0074, and 0082-0092 and FIGS. 4 and 9 of Yun ‘056; paragraphs 0082 and 0059 of Yun ‘777; the extinction improvement of Yun ‘777; the apodization mechanisms of Kersey with the Gaussian distribution suggested by Yoshihiro).
With respect to claim 14, the combination teaches or suggests determining a frequency difference between the first electromagnetic radiation and the second electromagnetic radiation using the spectrum of the second electromagnetic radiation, wherein the frequency difference is associated with a propagation speed of the acoustic wave (abstract; paragraph 0012 of Yun ‘056).  With respect to the frequency difference being in a range of 2 to 20 GHz, paragraph 0012 of Yun ‘056 teaches that the difference can be between about -100 GHz and +100 GHz.  These two ranges overlap.  MPEP 2144.05 provides, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
With respect to claim 15, the combination teaches or suggests producing at least one image or a spatially-resolved map of the ocular tissue using at least one parameter associated with the frequency difference (paragraphs 0009, 0059-0060, 0083, 0086, 0090, and 0092; FIGS. 10A-10C, 14B-14C, and 16 of Yun ‘056).
With respect to claim 16, the combination teaches or suggests determining at least one of maximum, average, or rate of variation of the frequency difference using the spectrum of the second electromagnetic radiation.  In particular, Yun ‘056 discloses that the retrieved information can relate to bio-mechanical properties of the sample that include but are not limited to a complex modulus of the sample, which is a spatial average (paragraph 0016 of Yun ‘056).
With respect to claim 17, the combination teaches or suggests that the spectrometer is configured to acquire the spectrum of the second electromagnetic radiation in less than 0.1 seconds (the spectrometer arrangement as described in the above 103 analysis has all the components that make this acquiring time possible; the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777; the apodization mechanisms of Kersey with the Gaussian distribution suggested by Yoshihiro; the extinction improvement of Yun ‘777).
With respect to claim 20, the combination teaches or suggests that the spectrometer includes a third stage positioned to receive at least a portion of the second electromagnetic radiation from the second stage, and wherein the spectrometer includes a second aperture mask positioned in proximity to a focal plane different from a focal plane between the first and second stages and configured to block a further portion of the intensity profile of the second electromagnetic radiation (the above 103 analysis).

Response to Arguments
The Applicant’s arguments filed 10/5/2022 have been fully considered.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
In view of the claim amendments filed on 10/5/2022, the claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 10/5/2022, the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.  
Prior art rejection
The Applicant’s asserts:

    PNG
    media_image1.png
    289
    925
    media_image1.png
    Greyscale

With respect to the apodization filter or the apodized etalon, Kersey teaches that, to achieve a specific grating profile, the grating strength can be apodized so as to eliminate sidelobes, which may cause problems in many grating applications (col. 1, lines 19-42 of Kersey).  Kersey discloses apodization mechanisms (cols. 2 and 4 and FIGS. 6 and 8 of Kersey).  It would have been obvious to one of ordinary skill in the art at the time of invention to use one of the apodization mechanisms of Kersey in the combination so as to eliminate sidelobes, which may cause problems in many grating applications.  Yoshihiro teaches that a Gaussian distribution is used to suppress side lobes in apodization (page 17 of Yoshihiro).2  It would have been obvious to one of ordinary skill in the art at the time of invention to use a Gaussian distribution for the apodization of the combination since a type of apodization is required and Yoshihiro teaches one such type of apodization.  
The combination also teaches the use of aperture masks placed between units and before the detector in filtering arrangements so as to block stray light or attenuate specific frequency components (paragraphs 0073-0075 of Yun ‘056; paragraphs 0003, 0007, and 0059 of Yun ‘777).  It would have been obvious to one of ordinary skill in the art at the time of invention to include aperture masks in the combination so as to block stray light or attenuate specific frequency components.
Thus, the combination teaches the use of the stages of the triple VIPA spectrometer of Yun ‘777, the filters in the form of the apodization mechanisms of Kersey modified by Yoshihiro, and the aperture masks of Yun ‘056 or Yun ‘777.  The question becomes: what is the arrangement of these components? Paragraph 0073 of Yun ‘056 and paragraphs 0007 and 0059 of Yun ‘777 indicates that aperture masks can be placed between stages and before the detector.   The apodization mechanisms of Kersey are used in the combination after their respective grating (stages of the tripe VIPA spectrometer) so as to eliminate sidelobes. The placements of the modified apodization mechanisms of Kersey relative to its grating are disclosed as being a variable for optimization (col. 4, lines 10-30 of Kersey).  
From these teachings, the placements of the stages, aperture masks, and the apodization mechanisms would depend upon the nature, the strength, and the desired transmission and detection characteristics of the second electromagnetic radiation, the amount of stray light, and the desired frequency components to be detected.  For example, paragraph 0073 of Yun ‘056 and paragraphs 0007 and 0059 of Yun ‘777 indicates that aperture masks can be placed between stages and before the detector, which provide starting points for the optimization.  Therefore, the placements of the stages, aperture masks, and the apodization mechanisms relative to each other are results-effective variables that would have been optimized through routine experimentation based on the desired transmission and detection characteristics of the second electromagnetic and the desired frequency components to be detected in view of the nature and strength of the second electromagnetic radiation and the amount of stray light.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the placements of the stages, aperture masks, and the apodization mechanisms relative to each other so as to obtain the desired transmission and detection characteristics of the second electromagnetic and the desired frequency components to be detected in view of the nature and strength of the second electromagnetic radiation and the amount of stray light.
Alternatively and/or additionally, one of ordinary skill in the art would have been motivated to operate the combination in the most efficient way possible.  With this motivation, it would be a matter of determining the operational parameters to provide the most efficient operation.  Yun ‘777 (extinction improvement) and Kersey (apodization mechanisms) disclose operational parameters that would provide one of ordinary skill in the art guidance as to how the most efficient operation could be achieved in conjunction with optimization through routine experimentation.  As such, one of ordinary skill in the art would look to the teachings of Yun’777 and Kersey so as to use them as a starting point in an optimization program to lead to the most efficient operation.  Alternatively and/or additionally, Yun ‘777 (extinction improvement) and Kersey (apodization mechanisms) disclose operational parameters for systems analogous to that in Yun ‘056, and it is simple substitution of one known operation parameter for another to obtain predictable results. 
As a result, the placement of the first filter (i.e., the first modified apodization mechanism of Kersey) between the first state and the aperture mask should have been obvious in view of this optimization.
Further, paragraphs 0082-0093 of Yun ‘056 teaches that the first electromagnetic radiation is configured to interact with an acoustic wave in the ocular tissue to produce a second electromagnetic radiation that is different from the first electromagnetic radiation (paragraphs 0082-0093 of Yun ‘056).
The Applicant asserts:

    PNG
    media_image2.png
    360
    918
    media_image2.png
    Greyscale

This argument is not persuasive since it does not considering the rejection as a whole.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Paragraphs 0082-0093 of Yun ‘056 teaches that the first electromagnetic radiation is configured to interact with an acoustic wave in the ocular tissue to produce a second electromagnetic radiation that is different from the first electromagnetic radiation (paragraphs 0082-0093 of Yun ‘056).  Kersey is relied upon to teach that, to achieve a specific grating profile, the grating strength can be apodized so as to eliminate sidelobes, which may cause problems in many grating applications (col. 1, lines 19-42 of Kersey).  Yoshihiro is relied upon to teach that a Gaussian distribution is used to suppress side lobes in apodization (page 17 of Yoshihiro).
The Applicant asserts:

    PNG
    media_image3.png
    93
    915
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    316
    919
    media_image4.png
    Greyscale

This argument is not persuasive.  The rationale has been articulated using the teachings from the references themselves, as articulated above.
The Applicant asserts:

    PNG
    media_image5.png
    363
    912
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    480
    927
    media_image6.png
    Greyscale

These arguments are not persuasive. With respect to the allegation of improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, the combination teaches the use of the stages of the triple VIPA spectrometer of Yun ‘777, the filters in the form of the apodization mechanisms of Kersey modified by Yoshihiro, and the aperture masks of Yun ‘056 or Yun ‘777.  The question becomes: what is the arrangement of these components? Paragraph 0073 of Yun ‘056 and paragraphs 0007 and 0059 of Yun ‘777 indicates that aperture masks can be placed between stages and before the detector.   The apodization mechanisms of Kersey are used in the combination after their respective grating (stages of the tripe VIPA spectrometer) so as to eliminate sidelobes. The placements of the modified apodization mechanisms of Kersey relative to its grating are disclosed as being a variable for optimization (col. 4, lines 10-30 of Kersey).  From these teachings, the placements of the stages, aperture masks, and the apodization mechanisms would depend upon the nature, the strength, and the desired transmission and detection characteristics of the second electromagnetic radiation, the amount of stray light, and the desired frequency components to be detected.  For example, paragraph 0073 of Yun ‘056 and paragraphs 0007 and 0059 of Yun ‘777 indicates that aperture masks can be placed between stages and before the detector, which provide starting points for the optimization.  
Further, paragraphs 0082-0093 of Yun ‘056 teaches that the first electromagnetic radiation is configured to interact with an acoustic wave in the ocular tissue to produce a second electromagnetic radiation that is different from the first electromagnetic radiation (paragraphs 0082-0093 of Yun ‘056).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Page 3 of the article “Design of a Chirped Fiber Bragg Grating for Use in Wideband Dispersion Compensation” (Navruz)(previously cited) and page 3 of the English translation of JP2002501612 (previously cited) teach this as well.
        2 Page 3 of the article “Design of a Chirped Fiber Bragg Grating for Use in Wideband Dispersion Compensation” (Navruz)(previously cited) and page 3 of the English translation of JP2002501612 (previously cited) teach this as well.